817 F.2d 756
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald KELLER, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 86-2157.
United States Court of Appeals, Sixth Circuit.
May 6, 1987.

1
Before ENGEL and BOGGS, Circuit Judges, and HOLSCHUH, District Judge.*

ORDER

2
The plaintiff appeals from an order denying his motion for summary judgment and dismissing his claim for Social Security disability insurance benefits.  The Secretary now moves to remand this matter on grounds that readjudication is necessary under newly promulgated Mental Impairment Listings.  The plaintiff has not responded.


3
On May 20, 1985 the Secretary determined that the plaintiff was not sufficiently mentally impaired to qualify for benefits.  Subsequently, the Secretary of Health and Human Services promulgated new guidelines for evaluating mental impairment.


4
The Social Security Disability Benefits Reform Act of 1984, Pub. L. No. 98-460, SS 5(c)(1), 98 Stat. 1794, 1801, provides that the Secretary shall readjudicate those cases involving a mental impairment in which a final decision, unfavorable to the claimant, was rendered between October 9, 1984 and August 28, 1985.  Because the plaintiff's claim was rejected within the designated period,


5
It is ORDERED that the motion to remand is granted.  The district court's judgment is vacated and this action is remanded to the district court with instructions to remand to the Secretary for reconsideration in light of the new Mental Impairment Listings.  Rule 9(b)(6), Rules of the Sixth Circuit.



*
 Honorable John D. Holschuh United States District Judge for the Southern District of Ohio, sitting by designation